EEOC Form 5 (11/09)

                                                                                                                             Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
                                                                                                                             No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                   FEPA
              Statement and other information before completing this form.
                                                                                               X EEOC                         461-2020-00031
                                               LOUISIANA COMMISSION ON HUMAN RIGHTS                                                       and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                              Home Phone                  Year of Birth

MS. KAREN A TREVILLION                                                                                (318) 481-4089                      1962
Street Address                                                         City, State and ZIP Code

111 MALLARD LANDING, FERRIDAY, LA 71334

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                No. Employees, Members            Phone No.

CONCORDIA BANK & TRUST COMPANY                                                                          201 - 500               (318) 336-5258
Street Address                                                         City, State and ZIP Code

904 CARTER STREET, VIDALIA, LA 71373

Name                                                                                                No. Employees, Members            Phone No.



Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                        DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                  Earliest             Latest
         RACE              COLOR                SEX            RELIGION             NATIONAL ORIGIN           03-01-2019              12-12-2019
             RETALIATION                 AGE     X    DISABILITY              GENETIC INFORMATION

                       OTHER (Specify)                                                                                       CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I began my employment with Concordia Bank & Trust on March 7, 1991, most recently as a Teller,
 earning $39,000 per year. Around March 2019, I was sent to work at another branch for one month,
 which was further away and required more driving. Once I arrived at the branch, I was told I would have
 to work two 10 hour shifts during a week, plus the normal 8 hours the rest of the week. I contacted HR
 via email, because as per my doctor notes, I was not to work more than 8 hour days due to my medical
 condition. Towards the end of July 2019, I was told by Tracy Gray, Operations Manager to move my
 vehicle from where it was parked. This is the same location I have parked since becoming a teller.
 When I moved my vehicle, she parked hers in my spot. On August 2, 2019, I was told by Mr. Patrick
 Galloway, Senior VP, to move my vehicle and that Ms. Gray would be parking in my spot. The location
 which now they wanted me to park required me to walk on gravel and up an embankment. The
 Company was aware of my medical issues and my knee issues. Prior to moving to Teller, when I worked
 in Deposit Ops, the CEO, Patrick Biglane, had given me a designated parking spot due to my disability.
 In September 2019, due to my knees getting worse I had to go out for surgery.

I want this charge filed with both the EEOC and the State or local Agency,          NOTARY – When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT



   Digitally signed by Karen Trevillion on 12-30-2019 02:57                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                            PM EST                                                  (month, day, year)




                                                                                                                                             Exhibit "A"
EEOC Form 5 (11/09)

                                                                                                                       Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                       No(s):
      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                   FEPA
             Statement and other information before completing this form.
                                                                                              X EEOC                     461-2020-00031
                                         LOUISIANA COMMISSION ON HUMAN RIGHTS                                                          and EEOC
                                                              State or local Agency, if any
 No reason was given by the company for their actions.

 I believe that I have been discriminated against because of my disability in violation of the Americans
 with Disabilities Act, as amended.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY – When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT



   Digitally signed by Karen Trevillion on 12-30-2019 02:57                        SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                            PM EST                                                 (month, day, year)
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. It is not
mandatory that this form be used to make a charge.

                           NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an employer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
